     Case 1:20-cv-00706-DLC Document 409 Filed 04/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
FEDERAL TRADE COMMISSION, STATE OF NEW :             20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF    :
OHIO, COMMONWEALTH OF PENNSYLVANIA,    :                   ORDER
STATE OF ILLINOIS, STATE OF NORTH      :
CAROLINA, and COMMONWEALTH OF          :
VIRGINIA,                              :
                                       :
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :
VYERA PHARMACEUTICALS, LLC, AND        :
PHOENIXUS AG, MARTIN SHKRELI,          :
individually, as an owner and former   :
director of Phoenixus AG and a former :
executive of Vyera Pharmaceuticals,    :
LLC, and KEVIN MULLEADY, individually, :
as an owner and former director of     :
Phoenixus AG and a former executive of :
Vyera Pharmaceuticals, LLC,            :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The defendants having withdrawn their jury demands in a

Joint Stipulation and Order of March 30, 2021, it is hereby

     ORDERED that the Scheduling Order of September 11, 2020 is

amended as follows:

1.   The summary judgment briefing schedule is stricken.

2.   The Joint Pretrial Order must be filed by October 20, 2021.

     As described in this Court’s Individual Practices in Civil
     Cases, the following documents must be filed with the
     Pretrial Order: Proposed Findings of Fact and Conclusions
     of Law and a Memorandum of Law addressing all questions of
     Case 1:20-cv-00706-DLC Document 409 Filed 04/01/21 Page 2 of 3




     law expected to arise at trial. Any responsive papers are
     due one week thereafter. In the event a party does not
     file a Memorandum of Law, a responsive Memorandum of Law
     should not be submitted unless in reply to an unanticipated
     legal argument in the other party’s Memorandum of Law.
     Counsel will provide the Court with two (2) courtesy copies
     of all pretrial documents at the time of filing.

     All direct testimony except for testimony of an adverse
     party, a person whose attendance must be compelled by
     subpoena, or a witness for whom a party has requested and
     the Court has agreed to hear the direct testimony at trial,
     shall be submitted by affidavits served, but not filed,
     with the Joint Pretrial Order.

     Those portions of depositions that are being offered as
     substantive evidence, along with a one-page synopsis (with
     transcript citations) of such testimony for each
     deposition, shall be exchanged at the time the Pretrial
     Order is filed.

     Three days after submission of the affidavits, counsel
     for each party shall submit a list of all affiants
     that it intends to cross-examine at the trial.
     Affiants for whom such notice is not given are not
     required to be present at trial.

     At the time the above-described documents are filed or
     served, counsel will provide the Court with one (1)
     electronic set of all exhibits, one (1) hardcopy of key
     exhibits, and two (2) courtesy copies of all other
     documents at the time they are served. Counsel will also
     provide the Court with one (1) hardcopy of the depositions,
     as described above. Counsel shall send the electronic
     versions to the Court’s Chambers email:
     Cotenysdchambers@nysd.uscourts.gov. The case name, case
     number, and email contents should be clearly set forth in
     the email’s subject line.

3.   Any Daubert motions shall be due October 20, 2021. Any
     opposition shall be due November 3, and any reply shall be
     due November 10.

4.   The final pretrial conference is scheduled for December 10,
     2021, at 10:00am in Courtroom 18B, 500 Pearl Street.




                                   2
     Case 1:20-cv-00706-DLC Document 409 Filed 04/01/21 Page 3 of 3




     IT IS FURTHER ORDERED that the trial will begin at 9:30

a.m. on Tuesday, December 14, 2021, in Courtroom 18B.

     IT IS FURTHER ORDERED that the following procedures shall

govern the conduct of the trial.

1.   All exhibits must be pre-marked and assembled sequentially
     in a digital folder labelled with the exhibit numbers for
     ready reference.

2.   In advance of the trial, each party will send a complete
     list of exhibits to the Court’s Chambers email:
     Cotenysdchambers@nysd.uscourts.gov. The list of exhibits
     should include witness affidavits and charts or summaries
     of evidence. The case name, case number, and email
     contents should be clearly set forth in the email’s subject
     line.

3.   Testimony will generally be taken between 9:30 and 5:00
     from Monday through Thursday. There will be a mid-morning,
     a mid-afternoon and a lunch break from 12:45 to 2:00 p.m.

4.   Counsel should make certain that they have custody of all
     original exhibits. The Court does not retain them and the
     Clerk is not responsible for them.




Dated:    New York, New York
          April 1, 2021


                                 ____________________________
                                           DENISE COTE
                                 United States District Judge




                                   3
